
	
		VI
		112th CONGRESS
		1st Session
		S. 295
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Vichai Sae Tung (also
		  known as Chai Chaowasaree).
	
	
		1.Permanent
			 residenceNotwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Vichai Sae Tung (also known as Chai Chaowasaree) shall be held and
			 considered to have been lawfully admitted to the United States for permanent
			 residence as of the date of the enactment of this Act upon payment of the
			 required visa fees.
		2.Reduction of number of
			 available visasUpon the
			 granting of permanent residence to Vichai Sae Tung (also known as Chai
			 Chaowasaree), as provided in this Act, the Secretary of State shall instruct
			 the proper officer to reduce by the appropriate number during the current
			 fiscal year the total number of immigrant visas available to natives of the
			 country of the alien’s birth under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)).
		
